OPINION — AG — ** OUSTER PROCEEDINGS ** WHAT DUTIES DOES A COUNTY ATTORNEY (DISTRICT ATTORNEY) AND OBLIGATIONS IN REGARD TO A CERTAIN MEMBER OF A BOARD OF EDUCATION (SCHOOL BOARD) WHO HAS BEEN ACCUSED, IN A PETITION FILED WITH YOUR OFFICE, OF " FAILURE TO COOPERATE WITH THE OTHER SCHOOL BOARD MEMBERS, USING ABUSIVE LANGUAGE TOWARD OTHER MEMBERS, AND REFUSING TO SIGN WARRANTS OR CONTRACTS. — IT IS A MISDEMEANOR, DEPENDING ON THE FACTS. CITE: 19 Ohio St. 183 [19-183], 21 Ohio St. 580 [21-580] 22 Ohio St. 1181 [22-1181] (J. H. JOHNSON)